                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Aryee Henderson, aka Aryee Henderson             )
 #59105,                                          )
                                                  )   Civil Action No. 4:19-1861-BHH-TER
                               Plaintiff,         )
                                                  )
                      vs.                         )
                                                  )          ORDER AND OPINION
 Michael Stephan, Warden; Lashawn                 )
 Peeples, Associate Warden; Gregory               )
 Washington, Associate Warden; James              )
 Parrish, Associate Warden; and Ms.               )
 Gasque, Grievance Coordinator                    )
                                                  )
                       Defendants.                )
 _________________________________

       Plaintiff, who is proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983 alleging violations of his constitutional rights in connection with his

confinement within the South Carolina Department of Corrections (“SCDC”). In accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was

referred to a United States Magistrate Judge for preliminary determinations.

       On November 26, 2019, Magistrate Judge Thomas E. Rogers, III, issued a Report

and Recommendation (“Report”) (ECF No. 39) addressing Plaintiff’s motions for preliminary

injunction (ECF Nos. 17, 31). Magistrate Judge Rogers found that Plaintiff’s motions fail to

satisfy the standard for the issuance of preliminary injunctions articulated in Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7 (2008). (ECF No. 39 at 2-3.) Attached to the

Magistrate Judge’s Report was a notice advising Plaintiff of the right to file written

objections to the Report within fourteen days of being served with a copy. (ECF No. 39-1.)

Plaintiff filed no objections within the allotted time period, but filed a response to the Report
stating, “[Y]ou don’t have to rule on the Preliminary Injunction because Broad River C.I.

staff and administrative officials won’t allow me to go to the law library at all. I filed

grievances and spoke with Warden Stephan, A/W Peeples, and A/W Inabinett. Yet, they

still won’t let me go.” (ECF No. 43 at 1.)

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds the Magistrate Judge’s recommendation to be proper

and to evince no error, and agrees with the Magistrate Judge’s findings.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 39) herein by specific reference. Plaintiff’s motions for Preliminary Injunction (ECF

Nos. 17, 31) are DENIED and this case will proceed with further pretrial matters.

                                                2
      IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 United States District Judge

February 12, 2020
Charleston, South Carolina

                                         *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          3
